DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/31/19. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent no. 9,250,003 to Kim et al. 
Regarding claim 1, Kim et al. discloses a method for controlling an article delivery device, comprising: detecting whether an article delivery device is in a wireless charging area, and charging the 
Regarding claims 19 and 20, Kim et al. discloses a processor (col. 9, lines 25-28) and refrigerator (100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent no. 3,866,780 to Miller et al. in view of patent no. 9,440,550 to Jones.
	Regarding claim 1, the recited method steps for controlling an article delivery device is considered to be obvious to Miller et al. in view of Jones, since Miller et al. in view of Jones discloses all of the structural limitations of the claim as discussed below.
	Miller et al. discloses an article delivery device (2), user instruction (col. 3, lines 24-30; Note: for examination purposes these instructions are being done manually or mentally by the operator of the fork lift) and target position (col. 3, lines 28-35) and encompassed by the breadth of the pending claims.
	Miller et al. discloses the structure of the invention except for charging the device to a battery.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Miller et al. with the teachings of Jones by adding the capability to charge the device by battery with a reasonable expectation of success for the purpose of providing an efficient means of using a clean energy source for the environment.  
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the apparatus of Miller et al. in view of Jones to perform the claimed method for the purpose of providing an efficient means to move goods into and out of a warehouse as stated by Jones in col. 1, lines 14-20.
	Regarding claims 2-5, wherein the step of controlling the article delivery device to be loaded comprises: controlling the article delivery device to open according to the user instruction (see fig. 2 in Miller et al.), and controlling the article delivery device to close (col. 5, lines 28-37 in Miller et al.) after detecting that an article enters the article delivery device.
	Regarding claims 7-11, wherein the step of controlling the article delivery device to open comprises: 12 4839-2140-7466, v.1lifting the loading chamber of the article delivery device to open the article delivery device (see fig. 2 in Miller et al.).
	Regarding claims 13-17, wherein the step of controlling the article delivery device to close comprises: lowering the loading chamber of the article delivery device to close the article delivery device (col. 5, lines 28-37 in Miller et al.).
	Regarding claim 19, Jones discloses a processor (100) and as stated in claim 1 Miller discloses the instructions.


Allowable Subject Matter
Claims 6, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.